                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

TYLER SETH DUSTIN PAYNE,                            )        CASE NO. 1:18CV302
                                                    )
                          Petitioner,               )        SENIOR JUDGE
                                                    )        CHRISTOPHER A. BOYKO
                 vs.                                )
                                                    )
BRIGHAM SLOAN, Warden,                              )        MEMORANDUM OF
                                                    )        OPINION AND ORDER
                          Respondent.               )

CHRISTOPHER A. BOYKO, S.J.:

        This matter is before on the court on Magistrate Judge Thomas M. Parker’s Report and

Recommendation (Doc. 54) to deny Petitioner Payne’s Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (Doc. 1) as procedurally defaulted and/or meritless. Objections to

the Report and Recommendation were due by March 30, 2021.1 Petitioner has not filed an

objection to the Report and Recommendation.

        Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objection. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).


1
 The Objection deadline had been extended numerous times by the Court. The final extension stemmed from this
Court’s denial of Petitioner’s evidentiary motions and objections. The Court then ordered Petitioner to provide
substantive objections to the Report and Recommendation by March 30, 2021. (See Doc. 61).
         Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

(Doc. 54); DISMISSES Petitioner’s Grounds for Relief as either procedurally default and/or

meritless; and DENIES the Petition for a Writ of Habeas Corpus (Doc. 1).

         The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b); Rule 11 of Rules Governing § 2254

Cases.

         IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               Senior United States District Judge

Dated: July 14, 2021




                                                   2
